[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-11207
                                                                       MARCH 28, 2012
                                        Non-Argument Calendar
                                                                         JOHN LEY
                                      ________________________            CLERK

                               D.C. Docket Nos. 1:00-md-01334-FAM,
                                       1:10-cv-22235-FAM

JAMES GARDNER,
DERRICK E. ANTELL,
BRIAN MULLINS,
CARMEN KAVALI, M.D.,
AMERICAN MEDICAL ASSOCIATION,
MEDICAL SOCIETY OF NEW JERSEY,
MEDICAL SOCIETY OF THE STATE OF NEW YORK,
CONNECTICUT STATE MEDICAL SOCIETY,
TEXAS MEDICAL ASSOCIATION,
NORTH CAROLINA MEDICAL SOCIETY,
TENNESSEE MEDICAL ASSOCIATION,
MEDICAL ASSOCIATION OF GEORGIA,
CALIFORNIA MEDICAL ASSOCIATION,
FLORIDA MEDICAL ASSOCIATION,
WASHINGTON STATE MEDICAL ASSOCIATION,
EL PASO COUNTY MEDICAL SOCIETY,
AMERICAN PODIATRIC MEDICAL ASSOCIATION,
NEW JERSEY PSYCHOLOGICAL ASSOCIATION,

llllllllllllllllllllllllllllllllllllllll                         Plaintiffs - Appellants,

                                               versus
CIGNA ,
CONNECTICUT GENERAL LIFE INSURANCE COMPANY,
CIGNA HEALTH CORPORATION,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees.
                                      ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                    (March 28, 2012)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Appellants are plaintiff health care providers in an action in New Jersey

(Franco et al. v. Cigna Gen. Life Ins. Co., No. 07-CV-06039-SRC). In that

consolidated action, they allege improper reductions of assigned claims for

healthcare benefits.

      In response to that lawsuit, Cigna filed motions in the District Court for the

Southern District of Florida—the court handling In Re Managed Care Litig., MDL

No.1334—seeking an order to compel the Franco plaintiffs to withdraw their RICO

and antitrust claims. On November 30, 2009, the District Court for the Southern

District of Florida found that the RICO and antitrust claims asserted in Franco

were covered by an injunction entered earlier in the MDL 1334 matter and ordered

that they be withdrawn. That order was appealed to us, and we dismissed the

                                            2
appeal for lack of jurisdiction. See Ex. A attached. As we explained, injunctions

are tested through civil contempt procedures and the district court did not include a

finding of contempt or impose sanctions. Id. See also 28 U.S.C. § 1291; Thomas

v. Blue Cross & Blue Shield Ass’n, 594 F.3d 823, 830 (11th Cir. 2010).

      Rather than follow the procedure set forth in our earlier ruling, appellants

filed this declaratory judgment action seeking a ruling that Franco was not covered

by the injunction entered in the multi-district litigation. The district court

dismissed that action, stating that it had already ruled on that question. This appeal

attacks that ruling.

      We review this dismissal for abuse of discretion. Wilton v. Seven Falls Co.,

515 U.S. 277, 289-90 (1995); Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d

1328, 1330 (11th Cir. 2005); Manuel v. Convergys Corp., 430 F.3d 1132, 1134-35

(11th Cir. 2005). Clearly, there is none. A declaratory judgment action is no

substitute for following the established procedure for testing injunctions, to wit:

contempt and sanctions.

      AFFIRMED.1




      1
          The pending motion to dismiss the appeal for lack of jurisdiction is denied.

                                                 3